Opinion by
Judge Pryor :
It is not pretended that the appellant acted in bad faith, or that he was not clothed with the authority to take the oxen under the writ or order issued by the Breathitt County Justice. The action was against the appellee, and by an express condition of the Code an order of delivery may be directed to another county than that in which the action is pending. Moore was holding the oxen for the appellee and declined to give bond. A bond was executed to- Freeman, upon which he can obtain indemnity. This bond is made part of the record, and if the action in Breathitt is decided against the plaintiff we see no reason why the appellee cannot proceed against Helton and his sureties. It is conceded that the oxen in controversy are the same mentioned in the order of delivery, and an instruction was given to the effect that this protected the officer. The instruction was proper, and the defense of the appellants fully sustained by the proof. The order of delivery justified the taking and the bond executed by Helton was an indemnity to the appellee.
The judgment is reversed and cause remanded with directions to award a new trial and further proceedings consistent with this opinion.